PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/231,749
Filing Date: December 24, 2018
Appellant: Brian D. McFadden


__________________


EXAMINER’S ANSWER








This is in response to the appeal brief filed February 28, 2022.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated August 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Argues: (with respect to 101 rejections)
The Examiner states that "Claims 10-14 are system claims depending on the method claim 1; however, the claims lack any hardware structure to be considered as system claims."
"A claim that is directed to improving the functionality of one tool ... that is part of an existing system ... does not necessarily need to recite how that tool is applied in the overall system ... in order to constitute a technological improvement that is patent-eligible.”  Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F. 3d 1143 at 1151 - Court of Appeals, Federal Circuit 2019…
The skilled person will know that the systems and methods described in the Specification and claims 10 - 14 represent improvements to existing technological processes, and hence improvements to the systems using those improved process. Thus, it would be self-evident to the skilled person that the claims 10 - 14 taken as a whole fall within a statutory category…
References to the structure in the Specification are provided in the summary of claimed subject matter above… (App. Br. 9-11)
Appellant presented similar arguments for claims 15-18. (App. Br. 13-14)
Examiner’s Response:
The issue is not whether the claims that are directed to improvement of existing technology are directed to the abstract idea of data manipulation as in Koninklijke KPN N.V. v. Gemalto M2M GmbH case. The issue is the entire system claims 10-14 lacks any hardware for being considered as a system. 
Appellant refers “to the structure in the Specification” to justify the lack of hardware in claims 10-14. However, the claims 10-14 do not use the word “means” or “step” to be tied to the hardware structure disclosed in the specification. Claims 10-14 are not considered as means-plus-function claims because as noted in the final Office action, p. 4, “[c]laim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.” 
Furthermore, "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order)…

Appellant Argues: (with respect to 112(b) rejections)
[C]laims 10 - 1 7 do not mix system and method steps. Rather claims 10 - 17 are product-by-process claims, for example, as in claim 10, " ... a subsystem configured to use the method of claim 1 to determine an include region for a second user of the social network. .. ".
It is well known in the USPTO, that a claim to a device, apparatus, or system may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.
Further, it is a long established USPTO precident that, "An applicant may present claims of varying scope even if it is necessary to describe the claimed product in product-by-process terms" Ex parte Pantzer, 176 USPQ 141 (Bd. App. 1972). (App. Br. 15)
Examiner’s Response:
Claims 10-17 are mixed claims using both apparatus/system and method steps:
Claim 10.  A social network system comprising:… a subsystem configured to use the method of claim 1…
Claim 11. The social network system of claim 10…
Claim 12. An advertising system, comprising… a subsystem configured to use the method of claim 1…
Claim 13.	A publishing system, comprising… a subsystem configured to use the method of claim 1…
Claim 14.	The system of claim 13, further comprising…  
Claim 15.	An information exchange apparatus using comprising… a subsystem configured to use the method of claim 1…
Claim 16.	An information exchange apparatus comprising… a subsystem configured to use the method of claim 4
Claim 17.	An information exchange apparatus comprising… a subsystem configured to use the method of claim 5… (emphasis added)
As can be seen, a dependent system or apparatus claim uses an independent method claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). M.P.E.P. § 2173.05(p).

Appellant Argues: (with respect to claim 1)
The Examiner aligns the distribution of information items in claim 1 with "a pull type distribution scheme over the Internet or similar networks" Inoue ,¶¶ 2, 12, 128-134, but does not specifically indicate what would be considered the information items”. (App. Br. 15)
Examiner’s Response:
Claim 1 does not specifically indicate what an information item is. Spec., p. 4,  discloses, “The information item 24 can be…any other form of communication that can be sent or made available by a producer to a consumer”.
Therefore, any “form of communication that can be sent or made available by a producer to a consumer” can be considered an information item. 
Inoue explicitly discloses inserting personalized and customized advertisement information into streaming contents for distribution to subscribers in ¶ 2 and ¶ 12 through steps 1-6 as described in ¶¶ 128-134: 
[0128] The content/advertisement providing system 1 shown in FIG. 1 provides advertisement-carrying contents to the subscriber terminal 30 in the following steps:
[0129] (1) The subscriber terminal 30 makes a content viewing request to the content server 10.
[0130] (2) The content server 10 requests the advertisement selecting server 40 to select advertisement information to be inserted into the requested content.
[0131] (3) The advertisement selecting server 40 selects advertisement information deemed optimal through the process of matching the subscriber's profile with advertisement and content attributes (to be described later), and notifies the requesting content server 10 of the selected information.
[0132] ( 4) The content server 10 acquires the optimal advertisement information from the advertisement server 20.
[0133] (5) The content server 10 inserts the acquired optimal advertisement information into the content designated by the subscriber terminal 30, and distributes the content to the subscriber terminal 30 in SMIL (Synchronized Multimedia Integrated language) format.
[0134] (6) The designated moving picture content is play backed in real time on the subscriber terminal 30.
Therefore, it is clearly shown in the cited paragraphs “advertisement information deemed optimal” or simply advertisements are selected for distribution.

Appellant argues:
The examiner further aligns determining for a region of the distribution a number of items in claim 1 with "exposure count of an advertisement for inclusion" in Inoue ¶¶ 58-59. The "exposure count of an advertisement for inclusion" is a metric for an "individual advertisement".
Since, the Examiner aligns "advertisement for inclusion" with the information item, the Examiner has identified a metric on an information item and not a number of information items as required in claim 1. Thus, there is a major inconsistency in the Examiner's analysis, and it should be concluded that Inoue does not suggest or anticipate the determining for a region of the distribution a number of items as in claim 1 and thus Inoue cannot teach or anticipate claim 1. 
Thus, there is a major inconsistency in the Examiner's analysis, and it should be concluded that Inoue does not suggest or anticipate the determining for a region of the distribution a number of items as in claim 1 and thus Inoue cannot teach or anticipate claim 1. (Emphasis original)(App. Br. 16)
Examiner’s Response:
Claim 1 does not recite “a number of information items” as asserted by Appellant. 
Claim 1 recites “a distribution of information items…determining for a region of the distribution: a) a number of items…”. (emphasis added). 
Nevertheless, Inoue explicitly teaches selecting a number of information items/advertisements for distribution and further uses past exposure count associated with each individual advertisement for controlling exposure of the selected advertisements.     
In particular, from all advertisements/information items available for distribution, the advertisement selection server selects a number of advertisements that are matched with priorities assigned by involved parties (e.g., ¶ 240, “the subscriber, content provider, commercial sponsor, and advertisement selection”). Then, for this region of the distribution, where the priorities of all involving parties are satisfied, a metric would be the number of selected advertisements to be exposed to subscribers based on the associated priorities as well as the past exposure count associated with each selected advertisement for inclusion. 
For example, in “given a total of five candidate advertisements and a total of three slots, the first of advertisement candidate is inserted into slots 0 and 1, the second of advertisement candidate into slots 0 and 2, ... , and the fifth of advertisement candidate into slot 1” as disclosed Inoue, ¶ 341, five advertisements from all available advertisements are selected for distribution and further it is determined how to control exposure of each individual advertisement using exposure count associated with each individual advertisement. 
The following exemplary paragraphs from Inoue with added emphasis are provided for evidence:
 [0051] Preferably, in an information-providing space involving parties made up of a content provider providing contents, a commercial sponsor offering advertisement information to be attached to the contents, and the subscriber, the advertisement information selecting means or step above may compare attribute information held individually by the contents, the advertisement information, and the subscriber, with requirements held individually by the contents, the advertisement information, and the subscriber regarding the selection of advertisements, in order to acquire individual degrees of satisfaction for the content provider, the commercial sponsor, and the subscriber. The advertisement information selecting means or step may further obtain at least one candidate advertisement through calculation based on the individual degrees of satisfaction for the parties involved. The advertisement information selecting means or step above may then select the advertisement from the obtained candidate advertisements in accordance with the result of the past exposure regarding each of the individual advertisements.      
[0052] Preferably, each of the individual advertisements may have a selection priority for exposure to the subscriber, and the advertisement information selecting means or step above may select the advertisement information to be exposed to the subscriber by taking into account the selection priority of each of the individual advertisements and the results of the past exposure. Typically, the exposure results may be updated in real time as viewing by the subscriber is taking place.
[0137] FIGS. 3 and 4 give conceptual views of the advertisement selecting server 40. This server is constituted by a rule unit 41 and an MP (mathematical programming) unit 42.
[0138] The rule unit 41 verifies restrictions on the matching between the attributes of the players involved and their advertisement selection requirements (i.e., extraction of candidate advertisements). The unit 41 also prepares cost allocation ( cost allocation of candidate advertisements). The MP unit 42 narrows down candidate advertisements through a linear programming problem, and calculates assignment of candidate advertisements to a slot through an integer programming problem.
[0139] With this embodiment, the advertisement selecting server 40 performs comparisons ( also called matching hereunder), between the players, of their attribute information and their guidelines or requirements (called OPTINOUT information) regarding the selection of advertisement information. The server 40 selects advertisements based on the result of the matching.
[0149] The attribute information constitutes data that represent the attributes of contents, advertisements, and subscribers. The information, making up master data (to be described later), is constituted by a plurality of items. The degree of matching between the items is graded in numbers ranging from 0 to 1.0. In particular, attribute data items that have only two alternatives each (e.g., male or female) are expressed by a number 1 for matching and by 0 for mismatching.
[0150] The OPTINOUT data denote guidelines or requirements regarding the selection of advertisements, and are made up of a plurality of items constituting master data, to be described later. Each of the items is graded in numbers with respect to one of four types of attributes: restricting, preferring, inhibiting, or grading, as described below. In the case that the OPTINOUT data are expressed in terms of numbers, each of the items making up the data are graded in numbers ranging from -1.0 to 1.0.
[0151] Restricting attribute type: if the condition is met, the advertisement is selected exclusively.
[0152] Preferring attribute type: if the condition is met, the advertisement is selected not exclusively but preferentially (i.e., selected at least once).
[0153] Inhibiting attribute type: if the condition is met, the advertisement is not selected.
[0154] Grading attribute type: the degree of preference for the condition is graded in numbers.
[0155] The rule unit 41 selects advertisement information based on the result of matching between attribute information and OPTINOUT data. The content/advertisement providing system 1 of this embodiment carries out the following four major types of matching (see FIG. 5):
[0199] As described above, the advertisement selecting server 40 run by the advertisement selection business operator selects advertisement information to be inserted into the content requested by a given subscriber, the selection being made based on the results of the four types of matching (matching 1 through matching 4) between the attribute information held by the subscriber, advertisement information, and content on one hand, and the OPTINOUT information on the other hand.
[0357] When advertisements are to be selected for exposure to subscribers according to the invention, the factors representing the past result of advertisement-by-advertisement exposure are reflected in the selection judgment criteria for exposure control in keeping with the advertisement inventory. Where subscribers with a particular profile biased to specific tastes or preferences gain access to contents that carry advertisements, the first-ranked advertisement, i.e., the one best targeted for the subscribers in question, is exposed repeatedly but in a manner also making way for the advertisements in second and subsequent places which are then more likely to be exposed than if handled conventionally, so that the stocked advertisements are exposed in fairly averaged fashion.
[0294] Specifically, the MP unit 42 solves a two-dimensional assignment problem so as to assign a plurality of candidate advertisements to a plurality of slots in the content in such a manner that the degree of matching for each advertisement is maximized under the constraints discussed below. With this embodiment, the allocation problem is solved by 0-1 integer programming.
As can be seen, exposure count of an individual advertisement is calculated for each individual advertisement in the selected advertisements for distribution.

Appellant argues:
[T[he use of the word "distribution" in Inoue ,¶¶ 2, 21, 128 - 134 as referenced by the Examiner and also in the entirety of Inoue appears to be consistent with a dictionary definition of "distribution" relating to the "act of distributing”… Thus, the use of "distribution" in Inoue is not consistent with a distribution of information items as used in the Specification of this instance. While, there may be an implicit distribution of information items in systems described by Inoue, there is no explicit suggestion of the distribution of information items in Inoue consistent with the use of the distribution of information items as would be understood by the person skilled in the art who has read the Specification in this instance. (App. Br. 17)
Appellant repeats the same argument for claims 18-19 and 23. (App. Br. 19)
Examiner’s Response: 
Appellant points to Specification,  “page 14, lines 21 - page 15, line 1” for “a distribution of information items” on App. BR. 5.
The following is reproduced from Specification,  “page 14, lines 21 - page 15, line 1”:
“In one embodiment, a distribution of information items on the two dimensional decision matrix 70 or decision grid may be computed for each consumer. The distribution records the number of information items for a time period for each point in the decision matrix 70 or decision grid 70d. Any number of techniques specific to the information exchange can be used for recoding the distribution based on historical data. For example using weighted history, rolling average or other computations. Multiple distributions are possible and can be used for different purposes in computing other metrics. In one embodiment, aggregations of distributions across information consumers may be used. In one embodiment, the historical distribution of information items and optional additional metrics may be used to compute a predicted distribution of information items for a consumer in a current period or a future period. In one embodiment, the distribution of information items for specified future period may be predetermined.”
As can be seen, this paragraph includes features not included in claim 1.
As noted in the Office action, the claims are examined based on the broadest reasonable interpretation consistent with the specification. The meaning given to the terms in the claims are also consistent with the ordinary and customary meaning of the terms because Appellants neither provided their Lexicography nor disavowed or disclaimed the full scope of the claim terms in the specification.
“The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.).” MPEP.2111.IV.
Moreover, it is improper to import claim limitations from the specification:
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order)…
In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.)”. MPEP. 2111.II.
Inoue explicitly discloses the act of distributing information items by inserting advertisements in contents distributed to subscribers as well as the logic of the distribution by matching priorities assigned by involved parties, e.g., advertisers and subscribers for sending and receiving advertisements respectively and historical exposure of advertisements to subscribers as disclosed in ¶¶ 2, 12, 21, and 128-134. The following paragraphs are provided as further evidence:
 [249] Specifically, the MP unit 42 solves a two-dimensional assignment problem so as to assign a plurality of candidate advertisements to a plurality of slots in the content in such a manner that the degree of matching for each advertisement is maximized under the constraints discussed below. With this embodiment, the allocation problem is solved by 0-1 integer programming.
[0123] For example, the content server application program, advertisement server application program, advertisement selection server application program, and subscriber terminal client application program of this embodiment are installed on the HDD 124. The HDD 124 may also accumulate the attribute information established with respect to contents, advertisement information, and subscribers, along with the requirements (OPTINOUT information) regarding the selection of advertisements. The advertisement selecting server 40 may record onto the HDD 124 an advertisement viewing history made up of advertisement exposure logs detailing the advertisements having been exposed to the subscribers.
[0350] According to the invention, the content provider, the commercial sponsor, and the subscriber are each allowed to set items constituting the requirements (OPTINOUT) for the selection of advertisements, each item being specifiable as preferring, inhibiting, restricting, or grading type. This makes it possible for each of the parties involved to express detailed requirements regarding the selection of advertisements. Illustratively, a negative condition set as a requirement permits targeted exposure of advertisements to those who are averse to something that is designated by the condition. 

Appellant argues:
The Examiner has erred in the rejection of independent claims 18, 19 and 23 under 35 U.S.C. §102(a)(2) by not interpreting the claims under 35 U.S.C. § 112 (f). The Applicant has indicted the intention for claims 18, 19, and 23 to be interpreted under 35 U.S.C. § 112 (f), as a means-plus-function claim, and the claims unambiguously recite language in the form needed to meet the requirements for interpretation under 35 U.S.C. § 112 (f). The Examiner has not provided any explanation or reasoning why claims 18, 19, and 23 should not be interpreted under 35 U.S.C. § 112 (f). (App. Br. 18)
Examiner’s Response: 
As noted above, the final Office action, p. 4, clearly stated “[c]laim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.” 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHSEN ALMANI/
Examiner, Art Unit 2159

Conferees:
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                    




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.